Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00472-CV

 Filomeno GARCIA, Veronica Garcia, and All Current Occupants 1301 Westmoreland Road,
                              Red Oak, Texas 75154,
                                     Appellants

                                           v.

                          JP MORGAN CHASE BANK N.A.,
                                   Appellee

                    From the County Court at Law, Ellis County, Texas
                               Trial Court No. 13-C-3097
                        Honorable Jim Chapman, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Cost of this appeal are taxed against Appellants.

      SIGNED December 11, 2013.


                                            _________________________________
                                            Patricia O. Alvarez, Justice